Exhibit 10.1
AMENDMENT NO. 5 TO CREDIT AGREEMENT
     This Amendment No. 5 to Credit Agreement (this “Amendment”), dated as of
November 9, 2010, is made by and among THE TORO COMPANY, a Delaware corporation
(“ Toro”), TORO CREDIT COMPANY, a Minnesota corporation, TORO MANUFACTURING LLC,
a Delaware limited liability company, EXMARK MANUFACTURING COMPANY INCORPORATED,
a Nebraska corporation, TORO INTERNATIONAL COMPANY, a Minnesota corporation,
TOVER OVERSEAS B.V., a Netherlands company, and TORO FACTORING COMPANY LIMITED,
a Guernsey, Channel Islands company (all of the foregoing, collectively, the “
Borrowers”), each lender from time to time party hereto (collectively the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Administrative Agent”).
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of September 8, 2004 (as
amended by Amendment No. 1 to Credit Agreement dated as of October 25, 2005,
Amendment No. 2 to Credit Agreement dated as of January 10, 2007, Amendment
No. 3 to Credit Agreement effective as of February 28, 2007, and Amendment No. 4
to Credit Agreement effective as of February 29, 2008, as hereby amended and as
from time to time hereafter further amended, modified, supplemented, restated or
amended and restated, the ” Credit Agreement” (capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings given
thereto in the Credit Agreement)), pursuant to which the Lenders have made
available to the Borrowers a revolving credit facility (including a letter of
credit facility and a swing line facility); and
     WHEREAS, the Borrowers have requested that (i) the Aggregate Commitments be
reduced from $225,000,000 to $175,000,000 and (ii) the Administrative Agent and
the Required Lenders amend certain provisions of the Credit Agreement as set
forth herein;
     WHEREAS, all conditions necessary to authorize the execution and delivery
of this Amendment and to make this Amendment valid and binding have been
complied with or have been done or performed;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
     1. Reduction in Aggregate Commitments. Pursuant to Section 2.06 of the
Credit Agreement, the Borrowers have requested the Aggregate Commitments be
reduced from $225,000,000 to $175,000,000. The Lenders hereto hereby waive any
prior notice requirement set forth in such Section 2.06 of the Credit Agreement.
As of the date hereof, the Commitments shall be reduced on a pro rata basis, and
the new Commitment and Applicable Percentage of each Lender shall be as set
forth on Schedule 2.01 attached hereto as Exhibit 1.
     2. Amendments. Subject to the terms and conditions set forth herein, the
Credit Agreement is hereby amended as follows:

1



--------------------------------------------------------------------------------



 



     (a) Section 7.04 of the Credit Agreement is amended by deleting “any
Person” from third and fifth lines and inserting “another Person” in lieu
thereof.
     (b) Section 7.10 of the Credit Agreement is deleted in its entirety and the
following is inserted in lieu thereof:
     7.10 Maximum Total Indebtedness to Consolidated EBITDA. Toro, on a
consolidated basis, shall not, as of the end of any fiscal quarter, permit its
consolidated ratio of (a) total Indebtedness as of such date to (b) the sum
Consolidated EBIT plus depreciation and amortization expense for the period of
four prior fiscal quarters ending on such date to be more than 3.25 to 1.00.
     (c) Exhibit D to the Credit Agreement is amended by deleting Schedule 2
thereto and inserting Schedule 2 attached hereto as Exhibit 2.
     3. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
     (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) one or more counterparts of this Amendment, duly executed by the
Borrowers, the Administrative Agent and the Required Lenders, together with all
schedules and exhibits thereto duly completed;
     (ii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably require;
     (b) the Borrowers shall have paid to each Lender that signs this Amendment
on or before the effective date hereof a fee in an amount equal to 0.025% times
such Lender’s Commitment (after giving effect to this Amendment), which fee
shall be fully earned and due on the effective date hereof and shall be
nonrefundable; and
     (c) unless waived by the Administrative Agent, all fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees and expenses
of counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) in connection with this Amendment shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
     4. Reaffirmation by each of the Borrowers. Each of the Borrowers hereby
consents, acknowledges and agrees to the amendments of the Credit Agreement set
forth herein.
     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, each of the Borrowers
represents and warrants to the Administrative Agent and the Lenders as follows:

2



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Amendment, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
     (b) There does not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or Government
Authority that purports to affect any transaction contemplated under this
Amendment or the ability of any Borrower to perform its respective obligations
under this Amendment.
     (c) There has not occurred since October 31, 2009 any event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect or a material adverse change in or a material adverse effect upon
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of Toro and its Subsidiaries taken as a
whole; and
     (d) No Default or Event of Default has occurred and is continuing.
     6. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “ Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not herein set forth, shall bind any party hereto and not one of
them has relied on any such promise, condition, representation or warranty. Each
of the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 11.01 of the Credit
Agreement.
     7. Full Force and Effect of Amendment. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects by each party hereto
and shall be and remain in full force and effect according to their respective
terms.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, facsimile or other electronic transmission
(including .PDF) shall be effective as delivery of a manually executed
counterpart of this Amendment.

3



--------------------------------------------------------------------------------



 



     9. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with the laws of the State of New York.
     10. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement as amended hereby.
     12. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Borrowers, the Administrative Agent and each of the
Lenders, and their respective successors, assigns and legal representatives;
provided, however, that no Borrower, without the prior consent of the Required
Lenders, may assign any rights, powers, duties or obligations hereunder.
     13. Expenses. Toro agrees to pay to the Administrative Agent all reasonable
out-of-pocket expenses incurred or arising in connection with the negotiation
and preparation of this Amendment.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers or representatives as of the day and year first above written.

            THE TORO COMPANY
      By:   /s/ Stephen P. Wolfe         Name:   Stephen P. Wolfe       
Title:   Vice President, Finance and Chief
Financial Officer            By:   /s/ Thomas J. Larson         Name:   Thomas
J. Larson        Title:   Vice President, Treasurer        TORO CREDIT COMPANY
      By:   /s/ Thomas J. Larson         Name:   Thomas J. Larson       
Title:   Vice President and Treasurer        TORO MANUFACTURING LLC
      By:   /s/ Thomas J. Larson         Name:   Thomas J. Larson       
Title:   Vice President and Treasurer        EXMARK MANUFACTURING COMPANY
INCORPORATED
      By:   /s/ Thomas J. Larson         Name:   Thomas J. Larson       
Title:   Treasurer        TORO INTERNATIONAL COMPANY
      By:   /s/ Stephen P. Wolfe         Name:   Stephen P. Wolfe       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            TOVER OVERSEAS B.V.
      By:   /s/ Thomas J. Larson         Name:   Thomas J. Larson       
Title:   Authorized Signatory        TORO FACTORING COMPANY LIMITED
      By:   /s/ Thomas J. Larson         Name:   Thomas J. Larson       
Title:   Director   

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Maurice Washington         Name:   Maurice Washington        
Title:   Vice President        BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:   /s/ Brian Lukehart         Name:   Brian Lukehart         Title:  
Vice President        SUNTRUST BANK, as a Lender and a
Co-Syndication Agent
      By:   /s/ David Simpson         Name:   David Simpson         Title:  
Vice President        U.S. BANK NATIONAL ASSOCIATION, as a
Lender and a Co-Syndication Agent
      By:   /s/ Magnus McDowell         Name:   Magnus McDowell         Title:  
Vice President        HARRIS NATIONAL ASSOCIATION, as a
Lender and a Co-Documentation Agent
      By:   /s/ Robert Wolohan         Name:   Robert Wolohan         Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and a
Co-Documentation Agent
      By:   /s/ Brian Buck         Name:   Brian Buck         Title:   Director 
      THE BANK OF NEW YORK MELLON, as a Lender
      By:   /s/ John T. Smathers         Name:   John T. Smathers        
Title:   First Vice President     

 